COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-04-240-CV





IN RE MARK STALLONS	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of mandamus and motion for emergency stay, and the response of the real party in interest.  The court is of the opinion that relief should be denied.  Accordingly, relator's petition for writ of mandamus and motion for emergency stay are denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.



PER CURIAM



PANEL B:	HOLMAN, LIVINGSTON, and WALKER, JJ.



DELIVERED: August 5, 2004

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.